Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendments
	Applicant’s amendments, corrected Specification, IDS, and response filed Sept. 2, 2021 have been received and entered into the case. 

Status of the Claims 
	Claims 18-25 are currently pending.
Claims 18 are amended.
	Claims 1-17 are cancelled.
Claims 19-25 are new.
	Claims 18-25 have been considered on the merits. 

Specification Objections
	Specification objections are withdrawn due to amendment.

Claim Objections
The disclosure is objected to because of the following informalities: minor grammatical error in claims.  
Claim 23 at line 12, the term “hypoxanthine” is misspelled “hypoxanthin”.  
	
Claim 24 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. Roswell Park Memorial Institute 1640 (RPMI1640)).  
Appropriate corrections are appreciated. 


Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 contains the trademark/trade names Cellgro®, X-VIVO™, and AIM-V™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe cell culture media and, accordingly, the identification/description is indefinite.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zeitlin et al. (WO 2010/021714 A2) (ref. of record) as evidenced by Ashton et al. (US 2014/0134732 A1) and in view of Chang et al. (US 2013/0059286 A1) (ref. of record).
With respect to claims 18-20, Zeitlin teaches a method of preparing a stable frozen natural killer cell pharmaceutical composition (0014, 0019, 0028, 0105, 0119, and 0345-0346).  Specifically, Zeitlin teaches cryopreserving natural kill cells and stem cells by freezing the cells added to a solution containing 5% DMSO (dimethyl sulfoxide), 5.5% dextran and 10% HSA (human serum albumin) (0014, 0028, 0105, 0119, and 0345-0346).  Zeitlin teaches the composition is a pharmaceutical composition (0019).  With respect to claim 25, Zeitlin teaches the composition containing 1 to 50 x106 cells/ml (0015)
Zeitlin does not explicitly teach adding the natural killer cells to a composition containing 15-55% v/v of a cell culture medium comprising glucose as recited in claim 18.  Similarly, Zeitlin does not teach the method where the composition added to the cells contains a culture medium with at least one of the ingredients selected from the group consisting of those recited in claim 23.  Likewise, Zeitlin does not teach the cell culture medium is one of those recited in claim 24.  Zeitlin does teach the cell collection composition can comprise any physiological-acceptable solution (cell culture medium) (0176-0177).  Zeitlin teaches the cell collection composition can comprise a culture claim 23, DMEM contains L-alanine, L-arginine hydrochloride, L-cysteine hydrochloride-monohydrate, L-glutamine, L-histidine hydrochloride-monohydrate, L- lysine hydrochloride, L-methionine, L-proline, L-serine, L-threonine, L-valine, L-asparagine- monohydrate, L-aspartic acid, L-cysteine 2HCl, L-glutamic acid, L-isoleucine, L-leucine, L- phenylalanine, L-tryptophan, L-tyrosine disodium dihydrate, myo-inositol (i-inositol), thiamine hydrochloride, niacinamide, pyridoxine hydrochloride, biotin, calcium D-pantothenate, folic acid, riboflavin, vitamin B12, sodium chloride (NaCl), sodium bicarbonate (NaHCO3), potassium chloride (KCl), calcium chloride (CaCl2), sodium hydrogen phosphate monohydrate (NaH2PO4-H20), copper sulfate (anhydrous), ferric sulfate heptahydrate (FeSO4-7H20), magnesium sulfate (MgSO4), disodium hydrogen phosphate (Na2HPO4), zinc sulfate heptahydrate (ZnSO4-7H20), D-glucose (dextrose), sodium pyruvate, hypoxanthine, putrescine 2HCl and thymidine.  In further support, Chang teaches a similar method of cryopreserving stable cells by adding a composition containing the claimed components of albumin, DMSO, dextran and DMEM to the cells (0049).  Specifically, Chang teaches a method of cryopreservation of stem cells by freezing cells in a medium comprising 2.5-25% albumin, 5.5-55% DMSO and 0.5-5% dextran (0008, 0010, 0030-0032, 0049, 0052 and 0061) and DMEM or phosphate buffer solution (0048-0049).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to add a cell culture medium comprising D-glucose to the natural killer cells of Zeitlin for the purpose of freezing the cells, since Chang teaches a similar cryopreservation solution added to stem cells containing DMEM and Zeitlin teaches claim 18, 30-52% v/v as recited in claim 21 or 50% v/v as recited in claim 22.  Although Zeitlin and Chang are silent with respect to the relative amount of the cell culture medium added to the cells and do not teach the exact ranges recited in claims, one of ordinary skill in the art would recognize that the amounts and percentages of the components of a freezing medium, such as the culture medium or buffer, are result effective variables and that the amounts and percentages of the components of the cell culture medium in a freezing medium would be matter of routine optimization as evidenced by Zeitlin.  Zeitlin teaches optimizing the composition for the storage of placental cells (Example 2, 0300-0305).  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955) -MPEP § 2144.05.  
prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Sept. 2, 2021 have been fully considered but they are not persuasive.
Applicant argues that Zeitlin fails to teach the limitations of preparing a frozen natural killer cell pharmaceutical composition comprising 15-55% v/v of a cell culture medium comprising D-glucose and section 5.4 of Zeitlin relates instead to isolating placental cells (Remarks pg. 7 para. 2-3).  The Applicant’s amendments limiting claim 18 to include the adding of 15-55% v/v of a cell culture medium with D-glucose to natural killer cells and other numerous amendments to the claims necessitated the withdrawal of the previous rejection.  Applicant’s arguments are drawn to Zeitlin failing to teach this new limitation.  However, this new limitation is addressed in the new rejection. 
Additionally, Applicant argues the rejections over Chang and Michejda are moot since claims 10 and 17 have been cancelled (Remarks pg. 7 last para. to first para.).  It is noted that claims 10 and 17 have been cancelled and the rejections are as a result withdrawn. 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMILY A CORDAS/Primary Examiner, Art Unit 1632